Citation Nr: 0120318	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  00-11 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

Entitlement to service connection for residuals of shell 
fragment wounds to the fingers of the right and left hands.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 19443 to January 
1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2000 RO rating decision that denied the 
veteran's claims for service connection for residuals of 
shell fragments wounds to the fingers of the right and left 
hands as not well grounded.  In this decision, the Board has 
granted service connection for residuals of shell fragment 
wounds of the right hand, manifested by a web space scar 
between the index and middle fingers.  The matter of 
entitlement to service connection for other residuals of 
shell fragment wounds to fingers of the right and left hands 
will be addressed in the remand section of this decision.

At the hearing before the undersigned in June 2001, the 
veteran testified that he sustained a shell fragment wound to 
the right cheek in service.  The Board construes this 
testimony as a claim for service connection for residuals of 
shell fragment wounds to the right cheek.  This claim has not 
been adjudicated by the RO and it is not a matter for 
appellate consideration.  This claim is referred to the RO 
for appropriate action.

A copy of the veteran's VA medical examination in April 2000 
was attached to the veteran's claims folder while the file 
was at the Board.  This evidence was received in conjunction 
with the veteran's pending claim for service connection for 
residuals of cold weather injury to the feet and is referred 
to the RO for consideration with regard to that claim.


FINDINGS OF FACT

1.  In service, the veteran sustained shell fragment wounds 
to the right and left hands during combat with the enemy.

2.  The residuals of shell fragments wounds to the right hand 
include his current web space scar between the index and 
middle fingers.


CONCLUSION OF LAW

Residuals of shell fragment wounds of the right hand, 
manifested by a web space scar between the index and middle 
fingers, were incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154 (West 1991); 38 C.F.R. § 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from February 1943 to January 
1946.

Service medical records show that the veteran was 
hospitalized from April to May 1945 for treatment of various 
conditions.  A history of shrapnel wounds to the hands was 
not noted.  The diagnoses were nasopharyngitis, acute, 
catarrhal; bronchitis, acute, catarrhal; and abscess, acute, 
right fourth finger, cause undetermined.  The report of the 
veteran's medical examination in January 1946 for separation 
from service does not show residuals of shell fragment 
wounds.  Nor do the other service medical records show that 
the veteran sustained shell fragment wound injuries.

Service department documents show that the veteran was 
awarded various medals, including 2 Purple Heart Medals.  The 
Purple Heart Medals were awarded for wounds received in 
action during World War II on February 17, 1945, and on March 
14, 1945.

Private, service department, and VA medical records show that 
the veteran was treated and evaluated for various conditions 
after service.  The more salient medical reports with regard 
to his claim for service connection for shell fragment wounds 
to the fingers of the right hand are discussed below.

A service department medical report shows that the veteran 
underwent examination in August 1950 for entry into active 
service.  This report reveals the presence of a scar.

The other post-service medical records do not show the 
presence of residuals of a shell fragment wound to the right 
hand until the 1990's.  A private medical report dated in 
July 1997 notes that the veteran had a scar on the dorsum of 
the right hand related to military service.

The veteran underwent a VA medical examination in July 1998.  
He gave a history of a sustaining a wound of the right middle 
finger.  There was a small scar on the lateral side at the 
base of the right middle finger.  The diagnosis was unsightly 
web space scar between index and middle fingers of the right 
hand (old shell fragment wound).

A copy of a newspaper clipping was received in 2000.  This 
clipping shows a picture of the veteran in uniform and notes 
his involvement in military operations during World War II, 
receiving the Bronze Star Medal, and that he had been twice 
slightly wounded.

A private medical report received in May 2000 notes that the 
veteran had sustained shrapnel wounds to the right and left 
index fingers, and middle and ring fingers of both hands that 
had resulted in his hospitalization from April to May 1945 
for treatment of infection.  

The veteran testified at a hearing before the undersigned in 
June 2001.  His testimony was to the effect that he had 
sustained shrapnel wounds to the fingers of the right hand in 
February and March 1945.  He showed a scar in the area of the 
2nd finger of the right hand.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection for 
residuals of a shell fragment wound to the area of the index 
finger of the right hand.  There is no identified evidence 
not accounted for and an examination has been performed with 
regard to this claim.  The veteran and his representative 
have been provided with a statement of the case that 
discusses the pertinent evidence, and the laws and 
regulations related to the veteran's claim, that essentially 
notifies the veteran of the evidence needed to prevail on 
this claim.  While some of the evidence considered with 
regard to this claim was not reviewed by the RO, the Board 
has granted the requested benefit.  Under the circumstances, 
the Board finds that the veteran has been provided with 
adequate notice of the evidence needed to successfully prove 
his claim and that there is no prejudice to him by appellate 
consideration of the claim at this time without a prior 
remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim as 
required by the VCAA.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).

The veteran's testimony in June 2001 was to the effect that 
he sustained shell fragment wounds to fingers of the right 
hand during World War II in February and March 1945, and that 
he was hospitalized from April to May 1945 for treatment of 
residuals of these injuries.  While the service medical 
records do not corroborate his treatment for residuals of 
shell fragment wounds to the right hand, they do show that he 
was hospitalized for treatment of a right 4th (ring) finger 
abscess.  Service documents also show that the veteran was 
awarded 2 Purple Heart Medals for wounds received in action 
in February and March 1945.  Hence, the evidence shows that 
the veteran is a combat veteran.  Under the circumstances, 
his statements and testimony to the effect that he sustained 
shell fragment wound injuries to fingers of the right hand in 
combat in service are accepted as correct under the 
provisions of 38 U.S.C.A. § 1154(b).  The hospital summary of 
his treatment in service from April to May 1945 is not 
considered clear and convincing evidence to rebut the finding 
of a shell fragment wound to the right hand in service 
because the overall evidence indicates that the injury to the 
right hand was minimal and that his treatment in April and 
May 1945 would have concentrated on his more serious medical 
problems at that time.

The post-service medical records indicate the presence of a 
scar in the area of the right index finger and the report of 
his VA examination in July 1998 reveals that he has a web 
space scar between the index and middle fingers of the right 
hand.  The examiner who conducted the July 1998 VA 
examination concluded that this was an old shell fragment 
wound.  Under the circumstances, the Board finds that the 
evidence supports granting service connection for this scar.



ORDER

Service connection for residuals of a shell fragment wound, 
manifested by a web space scar between the index and middle 
fingers of the right hand, is granted.


REMAND

As noted above, the VCAA, Pub. L. No. 106-475, redefined VA's 
duty to assist a veteran in the development of a claim.  In 
this case, there is additional VA duty to assist the veteran 
in the development of his claims for service connection for 
residuals of shell fragment wounds to the fingers of the 
right and left hand, other than the web space scar between 
the index and middle fingers that has already been granted 
service connection above.  The new law also eliminated the 
concept of a well grounded claim.

The RO should advise the veteran of the evidence needed to 
substantiate the claims for service connection for other 
residuals of shell fragment wounds to the fingers of the 
right and left hands, such as medical evidence showing the 
presence of such residuals.  The RO should assist him in 
obtaining any relevant evidence.

The record shows that various evidence has been submitted 
since the January 2000 RO rating decision that has not been 
considered by the RO.  Nor has the veteran or his 
representative waived initial consideration of this evidence.  
Due process requires that the RO consider all records and 
provide the veteran with a related supplemental statement of 
the case.  38 C.F.R. § 20.1304(c) (2000).

The overall evidence of record indicates that the veteran 
sustained shell fragment injuries to the fingers of the right 
and left hands in service, but is unclear as to whether or 
not there currently are residuals of such injuries other than 
the scar discussed above.  Under the circumstances, it is the 
duty of VA to assist the veteran in the development of his 
claims by providing him with a VA skin examination to 
determine the nature and extent of any residuals of such 
injuries.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for residuals of shell fragment 
wounds to the fingers of the right and 
left hand since separation from service.  
Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.

2.  The veteran should be scheduled for a 
VA skin examination to determine the 
nature and extent of any residuals of 
shell fragment wounds to the fingers of 
the right and left hands.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
The examiner should reflect consideration 
of the veteran's medical history, 
including the private medical report 
received in May 2000 and noted above, 
that notes the presence of shrapnel 
wounds to fingers of the right and left 
hands, in arriving at his or her 
conclusions.  In order to assist the 
examiner in providing the requested 
information, the claims folder must be 
made available to him or her and reviewed 
prior to the examination.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) (West Supp. 2001) are 
fully complied with and satisfied.  

4.  After the above development, the RO 
should review the claims for service 
connection for other residuals of shell 
fragment wounds to the fingers of the 
right and left hands on the merits.  This 
review should consider all the evidence 
of record, including the evidence 
received since the January 2000 RO rating 
decision.  If action remains adverse to 
the veteran, an appropriate supplemental 
statement of the case should be sent to 
the veteran and his representative.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 



